t c summary opinion united_states tax_court jeffrey scott and nancy j robb petitioners v commissioner of internal revenue respondent docket no 17555-03s filed date jeffrey scott robb pro_se mary ann waters for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues are whether petitioners are entitled to claim dependency_exemption deductions for petitioner jeffrey scott robb’s hereinafter petitioner children from a former marriage under sec_151 and whether petitioners are entitled to claim child tax_credits for two of the children under sec_24 petitioners resided in woodbridge virginia at the time the petition was filed background the facts are undisputed and may be summarized as follows petitioner and lorreta delaney loretta were divorced in together they had four children in three of the four children were minors petitioner and loretta entered into a written_separation_agreement with addendums in the final divorce decree it is noted that the circuit_court of stafford county neither affirms ratifies nor incorporates the agreement or its addendums into the final divorce decree the agreement dated date stated provided the husband is current in his obligations to pay child_support he may have the children’s tax exemptions for both state and federal tax returns the parties stipulated that petitioner was current in his obligation to pay child_support during loretta was the custodial_parent of the children within the meaning of sec_151 on their federal_income_tax return petitioners claimed dependency_exemption deductions inter alia for three of petitioner’s children from his marriage to loretta and child tax_credits for two of those children loretta also claimed dependency_exemption deductions for the three children respondent disallowed the dependency_exemption deductions and the child tax_credits claimed by petitioners discussion dependency_exemptions sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a dependent if the taxpayer provides over half of the support for the dependent the pre-1985 version of the dependency_exemption deduction as it applied to the children of divorced or separated parents was often subjective and presented difficult problems of proof and substantiation h rept part ii pincite in order to provide more certainty congress amended sec_152 to allow the custodial spouse the exemption unless that spouse waives his or her right to claim the exemption thus dependency disputes between parents will be resolved without the involvement of the internal_revenue_service id pincite under sec_152 in the case of a minor dependent whose parents are divorced or separated and together provide over half of the support for the minor dependent the parent having custody for a greater portion of the calendar_year custodial_parent generally shall be treated as providing over half of the support for the minor dependent a noncustodial_parent may be treated as providing over half of the support for the minor dependent if the requirements of sec_152 are satisfied sec_152 provides exception where custodial_parent releases claim to exemption for the year --a child shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date provides a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year the written declaration may be made on a form to be provided by the service for this purpose temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see also 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 pursuant to the regulations the commissioner promulgated form_8332 release of claim to exemption for child of divorced or separated parents form_8332 instructs a taxpayer to furnish the names of the children for whom exemption claims were released the current and future years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption see 114_tc_184 affd on another issue sub nom 293_f3d_1208 10th cir the regulations provide that if form_8332 is not used a statement conforming to the substance of form_8332 must be submitted see sec_1 4t a q a-3 temporary income_tax regs supra the regulations further provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year id in miller v commissioner t c pincite the order of final divorce granted custody of the children to the wife but provided that the husband shall claim both of the children on his tax returns as exemptions there was no statement that the wife would not claim the children as dependents the order was approved by the wife’s attorney and the court but she had not signed the order we held that the provisions of the final divorce decree did not meet the requirements or the substance of form_8332 inter alia the taxable years for which the exemptions were released were not stated and the statement did not provide that the custodial_parent would not claim exemptions for the children furthermore the wife had not signed the order while in this case loretta did sign the separation agreement that agreement was specifically not incorporated in the final divorce decree the agreement did not set forth the taxable years for which it applied more importantly the separation agreement did not provide that loretta would not claim exemptions for the children and indeed she did claim the exemptions for the taxable_year in white v commissioner tcmemo_1996_438 we held that the custodial parent’s letter attached to the noncustodial parent’s return was insufficient under sec_152 the custodial_parent did not include an explicit statement that she agreed not to claim the exemption and did not state the years in which she would release the claim to the dependency_exemption deduction id while the custodial_parent also did not include her social_security_number that omission was not a determinative factor we emphasized the lack of the custodial parent’s explicit statement not to claim the dependency_exemption deduction id finally it seems to us that if petitioner were to prevail here respondent would be faced with the same whipsaw problems that congress sought to prevent by enacting sec_152 if petitioners are entitled to claim the dependency_exemption deductions it is not unreasonable to require that they obtain from loretta a form_8332 or similar statement that conforms with the form if she refuses then the dispute should be placed before the local courts and not before the internal_revenue_service and this court we find that this case is controlled by our reasonings in white v commissioner supra and miller v commissioner supra child tax_credits sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 for the reasons stated above petitioners may not claim dependency_exemption deductions for the children under sec_151 and therefore they may not claim the child tax_credits reviwed and adopted as the report of the small_tax_case division decision will be entered for respondent
